Title: To Thomas Jefferson from William H. Cabell, 1 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond Sept: 1. 1807
                        
                        I do myself the pleasure to forward to you Genl. Mathews’s letter of the 26th. Augt. which is the latest
                            information I have received from Norfolk. 
                  I have the honor to be with the highest respect Sir yr. Ob St.
                        
                            Wm H: Cabell
                            
                        
                    